Exhibit 10.69


HIBERNIA

[DATE]

Grant No.               

[NAME]
[ADDRESS]

Re: Grant of Nonqualified Stock Option

Dear [NAME]:

        Under the terms of the Hibernia Corporation (the “Company”) 2003
Long-Term Incentive Compensation Plan (the “Plan”), you are hereby granted an
option to purchase shares of the Company’s no par value Class A voting common
stock (the “Common Stock”). This letter is intended to provide you with notice
of the terms and conditions applicable to your grant. Unless defined below,
capitalized terms used herein shall have the meanings ascribed to them in the
Plan.

    1.        Grant. Effective as of [DATE] (the “Grant Date”), you are granted
a Nonqualified Stock Option (the “Option”) to purchase from the Company SHARES
shares of Common Stock at an exercise price of [PRICE] per share, which is the
Fair Market Value of the Common Stock as of the Grant Date (as calculated under
the Plan), as such number of shares and/or exercise price may be adjusted from
time to time pursuant to the terms of the Plan.

    2.        Vesting; Exercise. Except as otherwise provided herein, the Option
will vest and be exercisable, in accordance with the following schedule: [50% on
the second anniversary of the grant date, 25% on the third anniversary of the
grant date and 25% on the fourth anniversary of the grant date].

    3.        Expiration of Option and Additional Vesting Provisions. The Option
granted hereunder will remain exercisable during the period of your employment
with the Company and its Affiliates and will expire ten years from the Grant
Date (the “Expiration Date”). If you cease to be employed by the Company and any
Affiliate prior to the Expiration Date, the Option granted hereunder will be
exercisable as follows:

a.  

If your employment ceases on account of your Retirement, death or Disability,
any portion of the Option granted hereunder that has not vested shall vest and
be exercisable as of the date of cessation of employment and the Option granted
hereunder will remain exercisable until the earlier of (i) the lapse of the
three-year period following your cessation of employment, or (ii) the Expiration
Date.


b.  

If your employment ceases for any other reason, any portion of the Option
granted hereunder that has not vested shall be forfeited without any additional
notice and any portion of the Option granted hereunder that has vested and is
exercisable will remain exercisable until the earlier of (i) the lapse of the
90-day period following your cessation of employment, or (ii) the Expiration
Date.


    4.        Manner of Exercise. The Option granted hereunder shall be
exercised, in whole or in part, by providing written notice to the Executive
Compensation Committee (the “Committee”) or its designee, which notice shall
specify the number of shares of Common Stock to be purchased and be accompanied
by the full exercise price for such shares. You can pay the exercise price in
the form of cash or cash equivalents and/or by delivery of shares of Common
Stock that you have owned for at least six months or that you acquired on the
open market. Common Stock tendered in payment of the option price shall be
valued at the Fair Market Value (as calculated under the Plan) as of the date of
exercise. You can also pay the exercise price through a broker assisted
transaction as authorized by the Plan, provided that the proceeds thereof are
applied to the payment of the exercise price and provided further that such
transaction is then permissible under applicable law and has been authorized by
the Committee. The Company may, in its discretion, require that you furnish the
Company with an opinion of counsel acceptable to the Company that the
transaction is permissible under applicable law.

        Delivery of certificates representing shares of Common Stock will be
made by the Company promptly after receipt of your notice of exercise and
payment in full of the exercise price and any amounts required to be withheld
pursuant to applicable tax laws in connection with such exercise; provided,
however, that the Company’s obligation to deliver certificates to you may be
postponed, in the sole discretion of the Committee, for any period necessary to
list, register or otherwise qualify the shares under applicable Federal or state
securities laws. No fractional shares will be issued pursuant to the exercise of
this Option.

    5.        Transferability of Options. Except as expressly provided herein,
your Option is not subject in any manner to sale, transfer, pledge, assignment
or other encumbrance or disposition, whether by operation of law or otherwise
and whether voluntarily or involuntarily, except by will or the laws of descent
and distribution.

        If your employment ceases on account of your death prior to your
exercise of the Option granted hereunder and prior to the Expiration Date, the
Option may be exercised by the executor(s) or administrator(s) of your estate or
by the person designated by will or entitled by the laws of descent and
distribution.

        With the prior consent of the Committee, the Option granted hereunder
can be transferred to members of your immediate family, any trust for the
benefit of you or your immediate family members, and/or partnerships or other
entities whose partners, members or shareholders are you and/or your immediate
family members. For purposes of this paragraph 5, the term “immediate family”
shall have the meaning ascribed to such term in Rule 16a-1(e) promulgated under
the Exchange Act. As a condition to any such transfer, you and your transferees
will be required to enter into a written agreement with the Company
acknowledging that the transferred Option is subject to the provisions of the
Plan, this agreement, and such additional terms and conditions as the Committee
may deem necessary or appropriate.

    6.        Shareholder Rights. Prior to the issuance of shares of Common
Stock hereunder, you will have no rights as a shareholder of the Company with
respect to the shares subject to the Option granted hereunder. Until such time,
you will not be entitled to dividends or distributions with respect to the
option shares or to vote such shares on any matter submitted to the shareholders
of the Company.

    7.        Employment. Neither the granting of the Option nor any term or
provision of this agreement shall constitute or be evidence of any
understanding, express or implied, on the part of the Company or any of its
Affiliates to employ you or retain your services for any period.

    8.        Change of Control. In the event of a Change of Control, any
portion of the Option granted hereunder that has not vested shall vest and be
exercisable immediately and will remain exercisable until the later of (a) the
six-month period following such Change of Control or (b) the period described in
Section 3 hereof, but in no event after ten years from the Grant Date.

    9.        Additional Requirements. You acknowledge that Common Stock
acquired hereunder may bear such legends as the Company deems appropriate,
whether to comply with applicable Federal or state securities laws or the terms
of the Plan. In connection therewith and prior to the issuance of such shares,
you may be required to deliver to the Company such other documents as may be
reasonably required to ensure compliance with applicable Federal or state
securities laws or with such representations as the Committee deems necessary.

    10.        Return of Economic Value. If your employment is terminated for
Cause or voluntarily and, within 18 months thereafter, you accept employment
with any competitor of the Company or an Affiliate, or you otherwise engage in
competition with the Company or an Affiliate, the Committee may, in its sole
discretion, require you to return to the Company the economic value of the
Option which is realized or obtained by you at any time during the period
beginning six months prior to the date of your termination of employment and
ending 18 months thereafter. If a Change of Control occurs prior to your
termination, this Section 10 shall not apply and you shall not be required to
return to the Company the economic value of the Option.

    11.        Subject to the Plan. The Option granted hereunder is subject to
additional terms and conditions set forth in the Plan and to the rules and
regulations established by the Executive Compensation Committee of the Board of
Directors of the Company.

Very truly yours,

HIBERNIA CORPORATION


By:                                             
        [NAME]
        [TITLE]


ACKNOWLEDGMENT AND ACCEPTANCE
OF GRANT OF NONQUALIFIED STOCK OPTION

        The undersigned acknowledges receipt of and accepts the Grant of
Nonqualified Stock Option dated _______, 200_. The undersigned further
acknowledges receipt of the Plan and a prospectus containing additional
information about the Plan, copies of which are located on InSite at Employee
Central, Stock Option Information, 2003 Long-Term Incentive Compensation Plan,
and a copy of the Company’s 2003 Annual Report located on InSite at Employee
Central, Stock Option Information.

        The undersigned understands that the Option grant is subject to the
terms and conditions of the Plan in addition to the terms and conditions of the
Option Agreement.

                                            
Signature


                                            
Print Name


                                            
Date